United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-41076
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SIDNEY WADE LITTLE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-127-1
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Sidney Wade Little appeals from his sentence following his

guilty-plea conviction for knowingly and intentionally possessing

pseudoephedrine with the intent to manufacture methamphetamine.

He argues that the district court erred by failing to award him a

safety-valve adjustment pursuant to U.S.S.G. § 5C1.2.       The

district court did not err in determining that § 5C1.2 was not

applicable to Little’s sentence.     See United States v. Villegas,

404 F.3d 355, 359 (5th Cir. 2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41076
                                -2-

     Little also contends that the district court clearly erred

by attributing to him an amount of pseudoephedrine that belonged

to his codefendant.   The district court’s finding that Little and

his codefendant were engaged in jointly undertaken criminal

activity was not clearly erroneous.   See United States v. Ayala,

47 F.3d 688, 690 (5th Cir. 1995).   Accordingly, the district

court’s judgment is affirmed.

     AFFIRMED.